Citation Nr: 0600811	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for asbestosis and 
chronic bronchitis, claimed as due to asbestos exposure.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for dermatitis of the 
feet.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation for spondylolisthesis (issue recharacterized to 
degenerative disc disease) to 20 percent; denied service 
connection claims for asbestosis, bronchitis, hearing loss, 
tinnitus, and dermatitis of the feet; and denied entitlement 
to TDIU.  The veteran perfected an appeal.  He subsequently 
moved to Tennessee, and the case was transferred to the RO in 
Nashville.

In a November 2004 rating decision, the RO granted service 
connection for sciatica of the right lower extremity and 
assigned a 10 percent evaluation, effective from December 
2003.

The issue of entitlement to an increased evaluation for the 
veteran's disc disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to 
TDIU requires consideration of the effect on employability of 
all service-connected disabilities.  Therefore, the decision 
on the issue of entitlement to an increased evaluation for 
the veteran's back disability could have a significant impact 
on the outcome of the veteran's TDIU claim and the Board 
finds this issue to be inextricably intertwined.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development.

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Medical evidence fails to show a current diagnosis of 
asbestosis or any asbestos-related disability.  

3.  The veteran has chronic bronchitis, but there is no 
medical evidence of bronchitis in service and no evidence 
relating such disability to his military service, including 
claimed asbestos exposure. 

4.  Medical evidence fails to show a current diagnosis of 
dermatitis of the feet.

5.  On February 1974 audiometric testing, there was evidence 
of right ear hearing loss at 4000 Hertz only.  Subsequent 
service medical records do not show evidence of a hearing 
loss disability for VA purposes.  There is no evidence of a 
compensable hearing loss disability within one year after 
discharge from service, and the preponderance of the evidence 
is against a finding that the veteran's hearing loss 
disability is related to active service.

6.  There is no evidence of tinnitus during service, and the 
preponderance of the evidence is against a finding that the 
veteran's tinnitus is related to active service.






CONCLUSIONS OF LAW

1.  Asbestosis and bronchitis were not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Dermatitis of the feet was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

4.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2001, January 2002, and January 2005.  Since these letters 
essentially provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the supplemental statements of the case (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in a September 2002 SOC and a November 2004 
SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's January 2005 letter contains a specific request that 
the veteran provide the VA with any additional evidence in 
his possession that pertains to his claim.  The veteran has 
not alleged that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity participate effectively in 
the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains service medical records, service 
personnel records, internet information on asbestosis, 
treatment records from VA Medical Centers in Gainesville and 
Mountain Home (Dr. Fagelson), as well as private medical 
evidence from Watauga Hearing Conservation.  He was afforded 
examinations for VA purposes in August 1978, December 1995, 
January 1996, August 2000, and December 2002, December 2003, 
and May 2003.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Legal Criteria - Service Connection 

The Board has reviewed all evidence in the veteran's claims 
folder and will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


I.  Dermatitis of the Feet Claim

The veteran asserts that he is entitled to service connection 
for dermatitis of the feet.  On review, however, there is no 
competent evidence showing that he currently has such 
disability.  The Board acknowledges a VA pre-admission note 
dated in June 2001 showing symptoms of crusting skin at the 
soles of the feet (the veteran was later admitted for cardiac 
problems).  The record also contains a February 2003 
treatment note which reflects a diagnosis of tinea, which 
apparently was located on the right lower quadrant of his 
stomach.  However, there is no evidence showing that the 
veteran has ever been diagnosed with dermatitis of the feet.  
Without a currently diagnosed disability, service connection 
may not be granted.  See Brammer, supra.  

Even assuming, but not conceding a current diagnosis of 
dermatitis of the feet, service medical records are negative 
for complaints, treatment, or diagnoses pertinent to the 
skin, and there is no evidence of a nexus between the claimed 
dermatitis and service.  

Since there is no competent evidence showing that the veteran 
currently has dermatitis of the feet, the preponderance of 
the evidence is against the service connection claim for such 
disability, and the claim must be denied.  


II.  Asbestosis and Chronic Bronchitis

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1).

The veteran asserts that he is entitled to service connection 
for asbestosis.  According to his July 2000 statement, during 
his period of military service, he was in charge of damage 
control lockers which contained asbestos gloves and fire 
fighting suits.  He also indicated that he performed 
"lagging" jobs aboard ship, which involved placing layers 
of asbestos cloth around exhaust systems, steam lines, etc.  

On review, however, there is no current diagnosis of 
asbestosis.  All evidence in the claims folder, to include 
June 2001 chest x-rays, is negative for such a diagnosis.  As 
discussed above, absent a current disability, the veteran's 
service connection claim must be denied.  See Brammer, supra.

There is a diagnosis of bronchitis, however there is no 
objective evidence of bronchitis in service.  The first 
evidence of bronchitis is a VA outpatient record dated in 
April 2000, approximately twenty four years following the 
veteran's discharge from service.  There is also no evidence 
relating the veteran's bronchitis to service, including any 
asbestos exposure.  

In sum, the medical evidence shows that the veteran does not 
currently have asbestosis, and there is no evidence of 
bronchitis in service and no competent evidence linking such 
disability to service, including any exposure to asbestosis.  
Accordingly, the veteran's service connection claim for 
asbestosis and bronchitis must be denied.  

The Board acknowledges that the veteran has not been afforded 
VA examinations and medical opinions in connection with his 
service connection claims for dermatitis of the feet, 
asbestosis, and bronchitis.  Pursuant to the VCAA, a medical 
opinion should be obtained if the evidence shows the presence 
of a current disability, and indicates the disability may be 
associated with service.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005); see Charles v. Principi, 16 Vet. 
App. 370 (2002).  Thus, given the absence of current 
diagnoses of dermatitis of the feet and asbestosis, medical 
opinions are not warranted.  

The Board also declines to obtain a medical nexus opinion 
with respect to the service connection claim for bronchitis 
because there is no evidence of pertinent disability for 
years following service.  Thus, even though the veteran has a 
diagnosis of bronchitis, there is no true indication that 
such disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Given that the service 
medical records are silent for a bronchitis diagnosis and 
there is no evidence of such disability until 2000, any 
opinion relating current bronchitis to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).


III.  Background - Hearing Loss and Tinnitus

Service medical records show that the veteran underwent an 
audiometric examination in February 1974.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
40
LEFT
20
20
15
10
20





During an October 1974 re-enlistment examination, the veteran 
underwent another audiometric examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
30
LEFT
25
25
5
10
15

In April 1976, the veteran underwent an evaluation before the 
Central Physical Evaluation Board due to his lumbar spine 
disability and was medically discharged as of August 1976.  
On the evaluation report, there are no complaints, treatment, 
or diagnoses pertinent to the veteran's ears or hearing 
acuity.  

A May 1993 audiogram showed left conductive hearing loss and 
right sensorineural hearing loss (see January 1996 VA audio & 
sinus examination report).  

In September 2002, private audiometric testing by an 
audiologist showed evidence of bilateral hearing loss.  This 
private audiologist, in an October 2002 statement, indicated 
that the veteran's hearing loss "may be related to his 
military exposure to some degree.  The high frequency 
component of his loss is consistent with noise exposure 
history however the lower frequency component is not 
consistent with noise exposure."  

In December 2002, the veteran presented for a VA audiological 
examination, however the examination results were deemed 
inconclusive due to the veteran's apparent exaggeration of 
his left ear hearing loss.  Subsequently, the December 2002 
examiner was requested to review the claims folder, clarify 
the previous findings, and provide an opinion as to the 
etiology of the veteran's hearing loss.  

According to a May 2003 addendum, the December 2002 examiner 
opined that the veteran's hearing loss was not likely related 
to service.  The examiner observed that during service, there 
was only one audiogram that showed mild high frequency 
hearing loss only at 4000 Hertz in the right ear.  In 
arriving at the conclusion that the veteran's hearing loss is 
not related to service, the examiner observed that all other 
service medical evidence failed to show evidence of hearing 
difficulty, and the first post-service evidence of hearing 
difficulty was not until 1993.  

In July 2003, the veteran underwent an audiology/tinnitus 
consultation by Dr. Fagelson, the Director of the Tinnitus 
Clinic at VA Medical Center at Mountain Home.  The veteran 
reported that his tinnitus first appeared approximately 
thirty years prior and was caused by military noise exposure.  
Dr. Fagelson was requested by the claims advisor of the 
Persian Gulf Veteran's Support Group to provide a statement 
clarifying the progression of noise-induced hearing loss and 
tinnitus in the veteran population.  

In a February 2004 letter "to whom it may concern," Dr. 
Fagelson essentially stated that even though there is no 
evidence of hearing loss and tinnitus at discharge from 
service does not mean that such disabilities are not 
connected to service.  In his letter, he referred to a "Mr. 
V" who served in the military from 1968-1970.  "Mr. V" 
reported a history of military noise exposure and currently 
has hearing loss and tinnitus.  Dr. Fagelson essentially 
stated that "Mr. V's" tinnitus could be related to service 
even though he did not report it during his separation 
examination.  Dr. Fagelson explained that there is ample 
evidence to suggest that damage to the ears may take years to 
manifest as measurable hearing loss and/or tinnitus.  Dr. 
Fagelson also noted that the cumulative loss of sensory cells 
over time eventually produces hearing loss.  However, it must 
be considered that the initial damage to the auditory 
mechanism, whether or not it is quantified at the time of 
discharge hastens the progression of this hearing loss, as 
well as accompanying tinnitus and hyperacusis.


Hearing Loss Claim

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, which he attributes to military 
noise exposure.  His military occupational specialty was a 
welder.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).

Evidence from the private audiologist reflects that the 
veteran currently has bilateral hearing loss for VA purposes, 
thereby satisfying the first element of his service 
connection claim (see September 2002 audiometric evaluation).  

Service medical records show right ear hearing loss (40 
decibels at 4000 Hertz) in February 1974.  As such, there is 
some evidence of right ear hearing loss during service.  
However, subsequent service medical records, to include an 
October 1974 re-enlistment examination report and a May 1976 
Medical Board evaluation report, are negative for a diagnosis 
of hearing loss in either ear.  

There is no evidence of sensorineural hearing loss within one 
year of the veteran's discharge in service.  The first post-
service evidence of bilateral hearing loss for VA purposes is 
dated in 1993, approximately seventeen years following the 
veteran's discharge from service.  

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's current hearing loss 
is related to active service.  The Board is inclined to give 
greater weight to the May 2003 opinion than to the opinions 
of the private audiologist and Dr. Fagelson.  

First, the VA examiner had the opportunity to review the 
entire claims folder and he referred to specific evidence in 
the record to support his opinion.  In contrast, there is no 
indication that the private audiologist reviewed the claims 
folder, therefore his opinion is less-informed.  Second, the 
private audiologist stated that the veteran's hearing loss 
may be related to military noise exposure to some degree.  
Such opinion suggests a possibility and does not indicate a 
50 % or greater probability that would counter the May 2003 
opinion.  Lastly, having reviewed the claims folder, the 
examiner pointed out inconsistencies in the veteran's account 
as to when his hearing loss began and whether he was ever 
issued hearing protection devices (See May 2003 VA addendum). 

With regard to Dr. Fagelson's evidence, the Board first notes 
that although Dr. Fagelson recently examined the veteran in 
July 2003, there is no indication that he reviewed the 
veteran's claims folder.  As indicated above, the VA examiner 
reviewed the entire claims folder.  Second, Dr. Fagelson's 
2004 letter/opinion is not specific to the veteran in the 
instant case.  Rather, his opinion is specific to "Mr. V" 
who served in the military from 1968 to 1970, and developed 
hearing loss, in pertinent part, in 1997.  In this case, the 
veteran served from 1971 to 1976, and developed hearing loss 
in 1993.  Thus, the Board finds that Dr. Fagelson's opinion 
has less probative value as it fails to relate the veteran's 
hearing loss to service.  Third, Dr. Fagelson discussed 
evidence which suggests that hearing loss takes years to 
manifest.  That cited evidence is general in nature, and also 
fails to relate the veteran's hearing loss to his period of 
active service.  

Although there is a current diagnosis of hearing loss, the 
preponderance of the evidence is against a finding that such 
disability is related to service.  Accordingly, the claim 
must be denied.  

Tinnitus Claim

Medical evidence confirms a current diagnosis of tinnitus, 
however there is no evidence of tinnitus in service.  The 
first evidence of tinnitus is dated in 1993, approximately 
seventeen years after the veteran's discharge from service.  

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's tinnitus is related 
to his period of military service.  The May 2003 examiner 
concluded that the veteran's tinnitus was not related to 
service, and Dr. Fagelson, in his February 2004 letter, 
indicated that tinnitus takes many years to manifest and 
suggested that "Mr. V's" tinnitus was related to service.  

The Board is inclined to give greater weight to the May 2003 
opinion than to the opinion of Dr. Fagelson for the same 
reasons as cited above in the analysis of the veteran's 
service connection claim for hearing loss.  As discussed 
above, the May 2003 VA opinion was given after a complete 
review of the claims folder and examination of the veteran, 
and the VA examiner provided supporting rationale for his 
proferred opinion.  On the contrary, there is no indication 
that Dr. Fagelson reviewed the claims folder and his February 
2004 opinion/letter is not relevant to the veteran in the 
instant case in that it does not relate the veteran's 
tinnitus to service.  

Although the veteran believes that he currently has 
dermatitis of the feet and a pulmonary disability related to 
asbestos exposure, and that his current hearing loss and 
tinnitus are attributable to his period of active service, 
his opinions as to medical matters are without probative 
value because he, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the veteran's 
service connection claims for dermatitis, asbestosis, 
bronchitis, hearing loss, and tinnitus, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to service connection for dermatitis of the feet 
is denied.

Entitlement to service connection for asbestosis and chronic 
bronchitis, claimed as due to asbestos exposure, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA has a 
duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

The veteran is currently assigned a 20 percent evaluation for 
degenerative disc disease, and a separate 10 percent 
evaluation for sciatica of the right lower extremity.  
According to a November 2005 brief, the veteran's 
representative asserted that the veteran's lumbar spine 
disability has worsened since his last VA examination 
conducted in December 2003.  During such examination, there 
was evidence of disc disease and facet lumbar arthropathy, 
however, there were no significant neurological findings; 
motor strength of the lower extremities was normal.  

Review of subsequent VA treatment records reflects that the 
veteran has experienced increased symptomatology in his lower 
back since the last VA examination.  In January 2004, there 
was evidence of severe lumbar pain radiating down the right 
leg becoming progressively worse over the year prior.  It was 
reported that the back pain had interfered with the quality 
of the veteran's life.  An MRI taken in the same month showed 
central canal stenosis, as well as the disc disease and facet 
arthropathy previously seen.  Neurology consultation 
conducted in August 2004 showed decreased strength in the 
lower left extremity (4/5).  Pain was also noted on passive 
extension of the right lower extremity.  

Given the evidence of increased symptomatology since the 
December 2003 VA examination of the spine, the Board finds 
that an additional VA examination is warranted in order to 
ascertain the current nature and extent of the veteran's 
lumbar spine disability.  

In a January 2005 statement, the veteran indicated that his 
disability picture was exceptional because it required 
frequent bedrest, the use of narcotics, and the use of a 
cane.  Thus, he requested that his service-connected back 
disability be evaluated on an extraschedular basis.  The RO 
has not adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded VA 
examination to determine the current 
nature and extent of his lumbar spine 
disability.  The claims folder should be 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be performed.  The 
examiner is requested to:

(a) Describe applicable ranges of motion 
in terms of degrees of the lumbar spine.  

(b) Comment on whether the lumbar spine 
exhibits functional loss due to pain, 
weakened movement, excess fatigability, 
or incoordination.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  Also, the examiner 
should express an opinion as to the 
degree to which pain significantly limits 
functional ability during flare- ups or 
on repeated use.

(c) Comment on the neurological 
manifestations of the disc disease of the 
lumbar spine, including the number and 
duration of incapacitating episodes the 
veteran has experienced over the past 
year.  

(d) Comment on whether sciatica is mild, 
moderate, moderately severe, or severe 
with marked muscular atrophy.  Comment on 
any other neurological abnormalities 
attributable to the service-connected 
lumbar spine disability.  

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 20 percent for 
service-connected disc disease of the 
lumbar spine, and his TDIU claim.  
Adjudication of the veteran's claim 
should also include consideration of 
whether the claim should be submitted to 
the Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) (2005).

All applicable laws and regulations 
should be considered.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


